NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5210-18T1

SERGIO MARTINS and
SANDRA MARTINS,

          Plaintiffs-Respondents,

v.

TOWNSHIP OF CRANFORD,

     Defendant-Appellant.
_________________________

                   Argued telephonically August 25, 2020 –
                   Decided September 11, 2020

                   Before Judges Alvarez and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Union County, Docket No. C-
                   000141-18.

                   Renier P. Pierantoni argued the cause for appellant
                   (Cooper, LLC, attorneys; Ryan J. Cooper, of counsel
                   and on the briefs; Francine M. Kaplan, on the briefs).

                   Stephen F. Hehl argued the cause for respondents
                   (Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins,
                   attorneys; Stephen F. Hehl, of counsel and on the brief;
                   Joshua J. Koodray, on the brief).
PER CURIAM

        Defendant Township of Cranford (the Township) appeals from the June

25, 2019 Chancery Division order entered in favor of plaintiffs, Sergio and

Sandra Martins, declaring the restraints, covenants, or conditions contained in

their deed "moot," as having been previously "fulfilled." We affirm.

        We glean these facts from the record. On October 27, 2016, plaintiffs

acquired title to 116 Garden Street in Cranford (the property) for a purchase

price of $425,000. The property was designated as Block 285, Lot 5, on the

Township's tax map. The deed, which was recorded on November 18, 2016, was

"subject to all covenants, agreements, easements and restrictions of record ."

        The property consisted of one lot encompassing Parcels A, B, and C. A

prior owner, Ravenell Williams, acquired Parcel C from Mary Brown in 1959.

Thereafter, in 1970, Williams acquired Parcel B from the Township for $1000

with the condition that "[t]he lands herein conveyed shall be used only in

conjunction with adjoining property owned by the grantees to form one building

lot."

        Subsequently, in 1973, Williams acquired Parcel A from the Township for

$1000 with the same condition as Parcel B that the lands "shall be used only in

conjunction with adjoining property owned by the grantees to form one building


                                                                          A-5210-18T1
                                        2
lot." In a 1973 resolution authorizing the sale of Parcel A by public auction, the

Township expressly referenced the condition in the public notice advertising the

sale, and specified that the Township had "determined . . . that said lands and

premises [were] not required for public purposes and that it [was] in the best

interest of the Township that the same be sold at public auction."

      After plaintiffs acquired the property, on August 24, 2017, they filed an

application with the Township for approval of a minor subdivision in order to

subdivide the property from one lot into two, proposing a single-family home

on each lot. Plaintiffs also sought certain variances related to minimum lot area,

minimum lot width, and combined side-yards. The property, which was located

in the R-4 Zone, required minimum lot widths of sixty feet. Although the

combined property had a width of 100 feet, originally, Parcel C had a lot width

of fifty feet and Parcels A and B had lot widths of twenty-five feet each.

      On November 29, 2017, the Township issued a certification of

completeness, scheduled the matter for a development review committee

meeting, and later a public hearing before the Township's Planning Board.

During the public hearing, the Planning Board would not allow the application

to move forward unless the condition was removed from Parcels A and B.

Relying on Soussa v. Denville Twp. Planning Bd., 238 N.J. Super. 66 (App. Div.


                                                                          A-5210-18T1
                                        3
1990), the Planning Board contended that it did not have the authority to release

the condition because the Township and the general public were the intended

beneficiaries of the deed.1

      On October 5, 2018, plaintiffs filed a complaint seeking relief under the

New Jersey Declaratory Judgment Act, N.J.S.A. 2A:16-50 to -62, and requested

that the court issue "a judicial declaration in order to declare and settle the rights

and obligations of the parties." In the complaint, plaintiffs asserted the condition

was "invalid, null and void" and the Township's "refusal and/or failure to act has

cast[] a cloud on title and restrains [p]laintiffs from fully enjoying and/or

utilizing the [p]roperty."

      Further, plaintiffs asserted in their complaint that Soussa was

distinguishable from the instant matter because the deed restriction in that case


1
   In Soussa, we affirmed the dismissal of the plaintiffs' complaint in lieu of
prerogative writs seeking to compel the Township's planning board to remove a
restrictive covenant that expressly barred subdivision so that the board could
review their subdivision application. Id. at 67-68. The deed "specifically recited
that the restriction was imposed in reliance on the resolution of the planning
board which resolution in turn recited that the restriction was required so 'that
there be adequate protection afforded the township and the general public[.]'"
Id. at 69. We held that inasmuch as "[t]he public . . . was . . . the intended third
party beneficiary of the covenant" and was therefore both "entitled to maintain
an action to enforce it" and "a necessary party to any action to lift" it, "[t]he
dismissal of the action was . . . proper" because "neither the Board nor [the
Township] ha[d] the power separately or together to eliminate the covenant in
the deed." Id. at 68.
                                                                              A-5210-18T1
                                          4
specifically referenced the fact that the restriction was being imposed to afford

"adequate protection . . . to the Township and the general public." However, no

such language referring to the "general public" existed in this matter, and the lot

size was much smaller than the one at issue in Soussa.

      The Township filed a contesting answer. Following oral argument, on

June 25, 2019, the judge entered an order, granting plaintiffs a declaratory

judgment. In the accompanying written decision, the judge held that "[t]he deed

restriction on Parcels A and B" that "the lots be used to form one building lot"

had "been fulfilled by operation of law." Relying on Loechner v. Campoli, 49

N.J. 504 (1967), the judge determined that "[t]he three contiguous lots have

merged to form one building lot."

      In reaching this conclusion, the judge determined that "[t]he Planning

Board's reliance on [Soussa was] misplaced." The judge explained that the

restriction in Soussa was imposed in reliance on the Planning Board's resolution

granting Soussa's initial application "for major subdivision approval" to build

on nine lots "on condition [that] the remaining 20.22 acres be left unavailable

for future development." To that end, in Soussa, the new deed specified that the

restriction was imposed to afford "adequate protection" to "the township and the

general public."


                                                                           A-5210-18T1
                                        5
      The judge pointed out that when the plaintiffs in Soussa "later applied to

subdivide the 20.22 acre tract contrary to the deed restriction[,]" the "Planning

Board determined that it lacked jurisdiction to review the plan because of the

deed restriction[,]" resulting in the dismissal of the Soussas' complaint, which

dismissal was affirmed on appeal "on the ground that the applicants had created

a property right in the public which the Town and Planning Board could not

surrender." According to the judge, here, unlike the restriction in Soussa,

"[t]here [was] no similar language creating a right in the public in the lands

owned by the Martins" and "[t]he deed restriction required [the property to] be

considered one lot, which ha[d] happened." Therefore, inasmuch as "[t]he deed

restriction . . . ha[d] been fulfilled[,]" it was "moot" and there was "no restrictive

covenant for the court to remove." This appeal followed.

      On appeal, the Township argues that the judge erred in applying the

merger doctrine enunciated in Loechner "because the deed restrictions and

Loechner doctrine serve different purposes" and neither purpose "should

override the other." According to the Township, while the "deed restrictions

were an intentional and binding contract with Williams that was intended to run

with the land," the "Loechner doctrine is a passive . . . and temporally specific

rule of municipal land use law." While the Township acknowledges that "the


                                                                              A-5210-18T1
                                          6
parcels . . . merged," it contends "such merger has not extinguished the deed

restrictions expressly incorporated into the [d]eed." It asserts the restrictions

should be enforced because they are "reasonable" restrictions intended to

maintain the "existing zoning" and plaintiffs took title "with notice of the clear

and unambiguous restriction" on the property's use.

      "The term 'merger' is used in zoning law to describe the combination of

two or more contiguous lots of substandard size, that are held in common

ownership, in order to meet the requirements of a particular zoning regulation. "

Jock v. Zoning Bd. of Adjustment, 184 N.J. 562, 578 (2005). "[T]he purpose of

the merger doctrine is to bring non-conforming lots into conformity and thus

advance the zoning scheme." Id. at 582. "In effect, it requires subdivision

approval for the development of individual substandard parcels if contiguous

parcels have been, at any relevant time, in the same ownership and, at the time

of such ownership, the parcel was not substandard." Id. at 578.

      In Loechner, where the plaintiff acquired title to three adjoining lots, on

which her house was situated, and later acquired title to two adjoining vacant

lots, our Supreme Court held that despite separate designations on an old tax

map, under the merger doctrine, the adjacent lots were part of a larger tract or

parcel the plaintiff owned and "the separation of [the two vacant lots] from the


                                                                          A-5210-18T1
                                        7
balance of the lots . . . constituted a subdivision." 49 N.J. at 511-12. "Although

Loechner never actually used the word 'merger,'" in actuality, "a Loechner

merger takes place as a matter of law where adjacent substandard lots come into

common legal title." Jock, 184 N.J. at 581.

      Here, based on our de novo review of questions of law, Fallone Props.,

LLC v. Bethlehem Twp. Planning Bd., 369 N.J. Super. 552, 561-62 (App. Div.

2004), Parcels A and B merged with Parcel C by operation of law. Specifically,

Parcels A and B, the adjacent undersized lots, were owned by Williams before

plaintiffs purchased the property, and thus merged with Parcel C as a matter of

law to form one lot. Therefore, we agree with the judge that the condition that

"[t]he lands herein conveyed shall be used only in conjunction with adjoining

property owned by the grantees to form one building lot"2 was fulfilled by virtue

of the merger doctrine, and imposed no further restraint in that regard on

plaintiffs to preclude the Planning Board's review of their subdivision

application.

      Even assuming the condition survived, unlike Soussa, the condition does

not preclude subdivision to bar plaintiffs' subdivision application, nor specify


2
  In Loechner, the Court observed that "[t]he sale of said lands was allegedly
made pursuant to a municipal practice of selling undersized lots to adjoining
owners for the purpose of combining the properties into one tract." Id. at 507.
                                                                          A-5210-18T1
                                        8
that "'there be adequate protection afforded the township and the general

public.'" Id. at 69. On the contrary, the 1973 resolution authorizing the sale of

Parcel A specified that the Township had "determined . . . that said lands and

premises [were] not required for public purposes and that it [was] in the best

interest of the Township that the same be sold at public auction."

        We base our strict construction of the condition on well settled principles

that:

              Restrictions on the use to which land may be put are not
              favored in law because they impair alienability. They
              are always to be strictly construed, and courts will not
              aid one person to restrict another in the use of his land
              unless the right to restrict is made manifest and clear in
              the restrictive covenant.

                    ....

              Of course, the rule of strict construction will not be
              applied to defeat the obvious purpose of a restriction.
              However, the meaning of a restrictive covenant will not
              be extended by implication and all doubts and
              ambiguities must be resolved in favor of the owner's
              unrestricted use of the land.

              [Cooper River Plaza E., LLC v. Briad Grp., 359 N.J.
              Super. 518, 526 (App. Div. 2003) (quoting Bruno v.
              Hanna, 63 N.J. Super. 282, 285, 287 (App.Div.1960))
              (citation omitted).]

Here, no manifest or clear restriction on subdividing appears in the condition,

and any ambiguity must be resolved in plaintiffs' favor.

                                                                           A-5210-18T1
                                          9
Affirmed.




                 A-5210-18T1
            10